Exhibit EMPLOYMENT AGREEMENT AGREEMENT made as of the 13th day of September, 2007, by and between Giuseppe Crisafi, an individual residing in London, UK, (hereinafterreferred to as "Executive") and THE AMACORE GROUP, INC., a Delaware corporation with offices in Tampa, Florida (hereinafter called the "Company"). W I T N E S S E T H WHEREAS, the Company desires to retain the services of Executive to render his services to Company on the terms and conditions hereinafter set forth; and WHEREAS, Executive is agreeable to rendering such services to the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Employment Term, Duties and Acceptance (a) Company hereby retains Executive as Company'sChief Financial Officer for a period of three (3) years, commencing on the date hereof (the "Employment Period"), subject to earlier termination as hereinafter provided, to render his services to Company upon the terms and conditions herein contained, in such executive capacity. In such executive capacity, Executive shall report and be responsible to the Company's Chief Executive Officer and the Company’s Board of Directors. (b) Executive hereby accepts the foregoing employment and agrees to render his services to Company on a full-time basis in such a manner as directed by the Company’s Chief Executive Officer as to reflect Executive’s best efforts to the end that the Company's operations are properly managed. In furtherance of Executive performing the duties assigned to him under this Agreement, the Company agrees to provide Executive with a support staff reasonably required by Executive so as to enable him to carry out such duties. 2.Compensation (a) During the first year of the term of this Agreement, Executive shall receive compensation of $360,000 per year.This compensation may, at Executive's election, be accrued, in whole or in part.Executive’s compensation shall be payable in accordance with the general payroll practices of the Company as are from time to time, in effect, less such deductions or amounts as shall be required to be withheld by applicable law or regulation. On each yearly anniversary date of the execution of this Agreement(hereinafter sometimes called the "Anniversary Date," in each yearly instance) the Board of Directors shall review the services provided by Executive to determine the amount that Executive's salary shall be increased for the forthcoming yearly period. Such increase shall be no less than an amount equal to the percentage increase in the Consumer Price Index or such other similar index reflective of the cost of living increase in the Orlando, Florida metropolitan area from the beginning of yearly period to the end of the yearly period with respect to the Consumer Price Index applicable to the said metropolitan area, times Executive's base compensation in effect during the said yearly period. The sum resulting by way of this increase to the Executive's base compensation shall, for the then immediately succeeding period be considered the Executive's base compensation. The Board of Directors shall also determine on an annual (fiscal or calendar year, as the case may be) basis, the amount, if any, of bonus or incentives to be paid to Executive. Provided, however, that Executive shall receive a special bonus ("special bonus") in an amount equal to one (1) percent of the Company's pre-tax profits from the preceding year (as determined by the application of generally accepted accounting principles), up to the first one-million dollars of such profits; plus an additional sum equal to two, and (2) percent of the Company's pre-tax profits for all sums over one-million dollarsThe special bonus shall be paid within thirty (30) days following determination thereof, which determination shall be made as soon as practicable. (b) Executive shall receive a sign-on bonus of Thirty Five Thousand (35,000) shares of the Company’s Class A common stock (the “shares”) which shares shall be issued and vested in the Executive on the 91st day following the execution of this Agreement.In the event the Company files a form of Registration Statement, as that term is generally understood,registering shares of its Class A common stock at any time following the issuance of the shares to Executive but prior to a date being one year thereafter, the Company shall, at Executive’s request, include Executive’s shares in such Registration Statement provided the Executive agrees to sell such shares only in accordance with the then existing Rule 144 selling formula for shares held more than one year but less than two years. (c) Executive shall be entitled to reasonable paid vacation time, sick leave and time to attend professional meetings comparable to that offered the executives in comparable positions. (d) Executive shall be entitled (subject to the terms and conditions of particular plans and programs) to all fringe benefits afforded to other senior executives of the Company, including, but not by way of limitation, bonuses and the right to participate in any pension, stock option, retirement and, unless otherwise covered by a group policy (as opposed to an individual policy owned and paid for by Executive and/or his wife and/or a company of which either of them own 100% of stock), major medical, group health, disability, relocation reimbursement, and other employee benefit programs made generally available, from time to time, by the Company.The Company shall reimburse the Executive’s reasonable health insurance until such time Company can provide Executive with appropriate health care coverage based on Executive’s specific health care needs. (e) Company shall pay or reimburse Executive for reasonable expenses incurred in the performance of his services under this Agreement during the Employment Period, upon presentation of expense statements, vouchers or such other supporting documentation as may reasonably be required. 3.Disability (a) Upon the disability, as defined in subparagraph 3(b) hereof, of Executive during the Employment Period, Company may, in its sole discretion, terminate Executive's employment; provided that if the Company elects to so terminate Executive's employment, Executive shall be entitled to receive, accrued but unpaid salary, expense reimbursement and bonuses, the proceeds of any disability insurance policy plus an amount from the Company monthly which, when added to the amount received by the Executive from any disability policy in effect for the Executive at the time of his disability will equal the Executive's salary for a twelve-month period following the date of termination, as if the termination had not occurred. Such termination shall have no effect on the Company's obligation to pay the special bonus referred to hereinbefore. Provided, however, in the event Executive partially perform and discharge the duties previously performed by him for Company, nothing herein shall prevent the Executive from continuing his duties in a part-time capacity, at a level of Compensation to be determined at that time. (b) For purposes of this Agreement the term "disability" shall mean Executive's inability to continue to materially and substantially perform and discharge the duties previously required of him on behalf of the Company for an aggregate period exceeding three (3) consecutive months within any twelve (12) month consecutive period. (c) In the event of a dispute between the parties as to what constitutes a disability, such dispute shall be finally determined by a person mutually agreed upon by Executive and Company. If a mutually acceptable person cannot be selected, such designations shall be made by Executive and Company each choosing a person, which person shall then mutually select a third person (collectively called the "panel"). The panel's determination shall be made by majority vote and such determination shall be deemed binding and conclusive. The parties agree to fully cooperate with whatever procedures and examinations may be required in order to allow the panel to make its determination. 4.Termination of Employment (a) (i) In the event Fifty (50) Percent or more of the equity securities or all or substantially all of the assets of the Company are acquired by any single person or identifiable group, as defined by the applicable rules and regulations under the Security and Exchange Act of 1934, as amended and in the further event that Executive's employment is terminated, by either the Company or the Executive, within twelve (12) months following such event, except if such termination is by reason of "cause" (as that term is defined at paragraph 4(c) hereafter, or (ii) in the event Executive terminates his employment by reason of the uncured breach of this Agreement by Company ("cause"), then, on the termination date, Company shall pay (or issue, as the case may be) to Executive a lump sum amount equal to the aggregate of (i) accrued but unpaid salary, if any; (ii) accrued but unpaid expenses, if any; (iii) accrued but unpaid bonuses, if any; (iv) unissued warrants, if any; and (v) the total compensation which would have been paid to Executive through three full years of compensation from the date of termination.
